                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


STEVEN ALLEN WALKER,
                                                 Case No. 18-10483
            Plaintiff,
                                                 SENIOR U.S. DISTRICT JUDGE
v.                                               ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                 U.S. MAGISTRATE JUDGE
                                                 ANTHONY P. PATTI
            Defendant.

                                      /

      ORDER ADOPTING REPORT AND RECOMMENDATION [21]; GRANTING
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [17]; AND DENYING
           DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [18]

      On February 19, 2019, the Magistrate Judge issued a Report and

Recommendation (“R&R”) [Dkt. 21] on the parties’ motions for summary judgment

[17, 18]. Neither party filed any objection to the R&R. The Magistrate Judge

determined that the matter should be remanded because the Administrative Law

Judge (“ALJ”) failed to obtain a medical opinion on whether Plaintiff’s impairments

“medically equal” a listed disability as required by SSR 96-6p. (R&R 7-11).

      The ALJ erred in determining, without the advice of an expert, that Plaintiff

“does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments.” (R&R at 7). The

                                   Page 1 of 2
matter therefore must be remanded so that the ALJ can obtain the opinion of a

qualified medical expert as to whether Plaintiff’s physical impairments, in

combination, medically equal a listed disability. Plaintiff’s credibility and RFC must

also be reassessed in light of the medical opinion.

      The Court having reviewed the record, the Report and Recommendation [21]

is hereby ADOPTED and entered as the findings and conclusions of the Court.

Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Summary Judgment [17] is

GRANTED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [18] is DENIED.

      The decision of the Commissioner is REVERSED, and Plaintiff’s claims are

REMANDED to the Commissioner for further proceedings consistent with this

Order.

      SO ORDERED.


                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: March 7, 2019                   Senior United States District Judge




                                     Page 2 of 2
